1

2

3                                  UNITED STATES DISTRICT COURT

4                            FOR THE EASTERN DISTRICT OF CALIFORNIA

5
     UNITED STATES OF AMERICA,                              1:12-cr-00443-LJO-SKO-1
6
                               Plaintiff,                    ORDER REFERRING TO FEDERAL
7                                                            DEFENDER’S OFFICE AND
                        v.                                   SETTING BRIEFING SCHEDULE
8                                                           (ECF No. 41)
     JORGE LUIS BERAZAS-BARRON,
9
                               Defendant.
10

11          On March 11, 2019, Defendant Jorge Luis Berazas-Barron filed a pro se motion for reduction of

12 sentence pursuant to the First Step Act, P.L. 115-391. To efficiently process petitions under the First
   Step Act, the Court hereby appoints the Federal Defender’s Office (“FDO”) to represent Defendant in
13
   this matter. Accordingly,
14
           IT IS HEREBY ORDERED that the FDO shall have until April 24, 2019 to file a motion
15
   related to Defendant’s pro se request or notify the Court that it does not intend to file such a motion.
16 From the date of the FDO’s filing, the Government shall have 60 days to file a response to Defendant’s

17 motion. From the date of the Government’s filing, the FDO shall have 60 days to file a reply. The Clerk

18 of Court is DIRECTED to serve the FDO with a copy of this Order.

19
     IT IS SO ORDERED.
20
        Dated:    March 13, 2019                            /s/ Lawrence J. O’Neill _____
21                                               UNITED STATES CHIEF DISTRICT JUDGE

22

23

24

25

                                                        1
